United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                      ___________

                                      No. 96-1024
                                      ___________

Shelby Harris,                             *
                                           *
              Appellant,                   *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   Western District of Missouri.
Kathleen Krupp; C. Kirsh,                  *
                                           *         [UNPUBLISHED]
              Appellees.                   *

                                      ___________

                        Submitted:    March 26, 1997

                            Filed:    March 31, 1997
                                      ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Shelby Harris, a Missouri inmate, appeals the district court's1 grant
of summary judgment for defendants in this 42 U.S.C. § 1983 action.               As
relevant   to    this    appeal,     Harris--who    is   African   American--claimed
defendants violated his right to equal protection by requiring him to
remain assigned to a job in food service for ninety days following his
termination from a prison law clerk job, while white inmates assigned to
food service after him were reassigned to clerical positions sooner.




     1
      The Honorable William A. Knox, United States Magistrate Judge
for the Western District of Missouri, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
      Following de novo review, and viewing the evidence in the light most
favorable to Harris, we conclude he has failed to demonstrate an equal
protection violation, as the white inmates were not similarly situated;
unlike Harris, the inmates Harris compares himself with had not been twice
fired from clerk jobs for abusing their positions.          See Mayard v. Hopwood,
105 F.3d 1226,     1227-28 (8th Cir. 1997) (standard of review); Klinger v.
Department of Corrections, 31 F.3d 727, 731 (8th Cir. 1994) (for equal
protection claim, plaintiff must allege different treatment of similarly
situated individuals), cert. denied, 115 S. Ct. 1177 (1995); Abdullah v.
Gunter, 949 F.2d 1032, 1037 (8th Cir. 1991) (same), cert. denied, 504 U.S.
930 (1992).    In making this decision, we disregard facts and evidence not
presented to the district court.          See Davis v. Francis Howell Sch. Dist.,
104 F.3d 204, 206 n.3 (8th Cir. 1997).


      Further, we decline Harris's invitation to revisit our previous
decision in Harris v. Higgins, No. 93-3834 (8th Cir. Nov. 10, 1994)
(unpublished per curiam).           See United States v. Bartsh, 69 F.3d 864, 866
(8th Cir. 1995) (when appellate court remands case to district court, all
issues decided by appellate court become law of the case).                Because there
is   no   right   to    effective    assistance   of   counsel   in   a   section   1983
proceeding, see Cole v. Nebraska State Bd. of Parole, 997 F.2d 442, 444
(8th Cir. 1993), and because Harris did not move to amend his complaint,
we find Harris's remaining arguments meritless.


      Accordingly, we affirm the judgment of the district court.              Harris's
motion for legal materials is denied.


      A true copy.


              Attest:


                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-